Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 1 of 18




                      Robert D. Kline, J.D.
                                v.
       Northcentral University, Inc. and George Burnett



                      Notice of Removal


                           Exhibit A
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 2 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 3 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 4 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 5 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 6 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 7 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 8 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 9 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 10 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 11 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 12 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 13 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 14 of 18




                      Robert D. Kline, J.D.
                                 v.
        Northcentral University, Inc. and George Burnett



                      Notice of Removal


                            Exhibit B
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 15 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 16 of 18




                      Robert D. Kline, J.D.
                                 v.
        Northcentral University, Inc. and George Burnett



                      Notice of Removal


                           Exhibit C
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 17 of 18
Case 1:19-cv-00281-SHR-WIA Document 1-2 Filed 02/18/19 Page 18 of 18
